Case 1:19-cr-00444-RMB Document6 Filed 11/12/19 Page 1of1

Case 1:19-cr-00444-RMB Document5 Filed 11/08/19 Page 1 of1
U.S. Department of Justice

 

United States Attorney

Southern District of New York

 

The Silvio J, Molla Building
One Saint Andrew's Plaza
New York, New York 10007

November 8, 2019

VIA ECF

The Honorable Richard M. Berman MENG ENDORSED

United States District Court
Southern District of New York
United States Courthouse

500 Pearl Street

New York, New York 10007

Re: United States vy. Dupont, 19 Cr. 444 (RMB)

Dear Judge Berman:

 

 

 

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC #:

 

DATE FILED:

 

 

 

 

ie

 

A status conference in the above-captioned case currently is scheduled for Tuesday,
November 12, 2019, at 10:00 a.m. Due to a scheduling conflict, the parties jointly respectfully
request a short adjournment of that conference to Monday, November 18, 2019, at 9:15 a.m., which

we understand may be available in the Court’s schedule.

Additionally, the Government respectfully requests the exclusion of speedy trial time until
the next scheduled conference, to allow for time for the production and review of discovery, and
for the purposes of discussing possible pre-trial disposition, and counsel for the defendant consents

to this request.

Respectfully submitted,

GEQFFREY S. BERMAN
Unijed States Attorney

 

 

at

in

erst fiBll9 Keelanesl Ne tSernaes

   

 

 

. . Alex Rossmiller
Assistant United States Attorney

40 fla s9 Tel.: (212) 637-2415

V1Sam. “Time is f du

 

His le ter.

 

Richard M. Berman, U.S.D..

 

 

 
